Citation Nr: 1822250	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to more than 9 days of VA education benefits under the Post-9/11 GI Bill Program (Chapter 33).  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran's DD Form 214 located in the claims file shows that she served on active duty from May 1995 to May 2005 with an additional 13 years, 2 months and 4 days of prior active service.  Additional documents in the Veteran's education file indicate that the Veteran's active duty service spanned from March 1982 to May 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the education officer at the RO explained that the Veteran had made an irrevocable election to obtain education benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of the Montgomery GI Bill (MGIB, or Chapter 30) beginning on June 1, 2014; and, on that date, the Veteran only had 9 days left of eligibility under Chapter 30 to transfer to Chapter 33.  


FINDINGS OF FACT

1.  The Veteran made an irrevocable election to receive VA education benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) in lieu of MGIB (38 U.S.C., Chapter 30) benefits effective on June 1, 2014.

2.  The Veteran's MGIB benefits were not completely exhausted by June 1, 2014; she had 9 days of MGIB benefits remaining as of June 1, 2014.


CONCLUSION OF LAW

The criteria for entitlement to Post-9/11 GI Bill Benefits in excess of 9 days are not met.  38 U.S.C. § § 3033, 3311, 3312, 3322 (2012); 38 C.F.R. § § 21.4020, 21.4022, 21.7042, 21.7143, 21.9500, 21.9510, 21.9520, 21.9550, 21.9635, 21.9690 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran served on active duty from March 1982 to May 2005.  She was previously in receipt of educational assistance benefits under 38 U.S.C. Chapter 30, known as the Montgomery GI Bill (MGIB) Program.  

Generally, veterans are eligible for a total of 36 months of education benefits under Chapter 30 or Chapter 33, but they may not concurrently receive benefits under more than one program.  

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 in lieu of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550 (b)(1).  

If, however, a veteran has exhausted his or her entitlement under Chapter 30, they may apply to obtain up to an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  The aggregate period for which any person may receive assistance under two or more programs (i.e., Chapter 30 and Chapter 33) may not exceed 48 months, or the part-time equivalent.  If Chapter 30 benefits have not been exhausted, or used at all, the veteran must irrevocably elect to receive Chapter 33 benefits in lieu of Chapter 30 benefits, and is limited to no more than 36 months of total entitlement.  38 C.F.R. §§ 21.4020 , 21.7072, 21.9520, 21.9550.

In November 2013, the Veteran submitted an electronic application (VA Form 22-1990) to receive education benefits under Chapter 33 (Post-9/11 GI Bill) in lieu of Chapter 30 (MGIB).  She initially elected a start date of April 30, 2014.  

Later that month, the RO notified the Veteran that as of April 30, 2014 she would still have 2 months and 11 days of MGIB remaining; and, if her application was processed using the effective date of April 30, 2014, she would be awarded 2 months and 11 days of Post-9/11 GI Bill benefits in lieu of her remaining MGIB benefits; and, thereafter, would not be entitled to additional education benefits.  Additionally, the letter also notified the Veteran that if she were to exhaust all entitlement under MGIB before requesting education benefits under the Post-9/11 GI Bill, that she may be entitled to receive up to 12 months of additional entitlement under the Post-9/11 GI Bill, but no more than a total of 48 months of benefits could be provided under two or more programs.  The letter offered the Veteran an opportunity to change her effective date or to rescind her application for benefits under the Post-9/11 GI Bill so that she would not have to relinquish eligibility under the MGIB.  In response, the Veteran requested a new effective date of June 1, 2014.  It is apparent from the record that the Veteran believed that her MGIB benefits would be exhausted by that date, and as such, she would then be eligible for up to 12 months of benefits under the Post-9/11 GI Bill.  

According to February 2014 correspondence from the education officer at the RO, the Veteran was notified that her current term from January 6, 2014 to May 2, 2014 was paid under the MGIB (Chapter 30); however, when that term was completed, she would still have one month and 12 days remaining.  Accordingly, the Veteran was advised that her next term needed to be paid under MGIB also, in order to exhaust her entitlement; and then, she may receive up to the twelve full months under the Post-9/11 GI Bill (Chapter 33).  

Later that same month, the RO received a VA Form 22-1995, Request for Change of Program or Place of Training.  The Veteran explained that she planned to stop taking classes at her current college at the end of the May 2014 term because her program of education at that school was not nationally accredited.  Accordingly, the Veteran requested to switch to a another university.  

On February 10, 2014, a computer generated letter to the Veteran notified her that she had been awarded MGIB benefits beginning on January 6, 2014 and ending on May 2, 2014; and, as of May 3, 2014, she had one month and 12 days left to use before her delimiting date of June 1, 2015.  

Then, on February 25, 2014, another computer generated letter was sent to the Veteran notifying her that her MGIB benefits had been terminated effective on January 6, 2014 because the school's certifying official notified VA that the Veteran discontinued attendance as of that date.  She was further notified that as of the date of termination, she had 2 months and 12 days to use before her delimiting date of June 1, 2015.  

A March 2014 Certificate of Eligibility indicates that the Veteran's change of venue was approved and she would receive benefits for enrollment beginning on March 3, 2014 and ending on April 25, 2014.  A printout in the file which appears to be generated concurrently with the March 2014 Certificate of Eligibility shows that the Veteran had 19 days of MGIB eligibility remaining.  

A subsequent Certificate of Eligibility, received in May 2014, shows that the Veteran was enrolled from May 12, 2014 to June 27, 2014 and from June 23, 2014 to August 8, 2014.  

A computer generated letter to the Veteran dated May 21, 2014 shows that the Veteran was awarded MGIB benefits beginning on May 12, 2014 and ending on June 18, 2014; and, that as of June 19, 2014, the Veteran will have exhausted all remaining education benefits to which she was entitled.  

A December 2014 note to file indicates that the Veteran's exhaustion date for Chapter 30 benefits was June 14, 2014, and that a refund of $10 was sent to the Veteran on May 29, 2014.  Additionally, May 29, 2014 correspondence was sent to the Veteran explaining that because she elected an effective date of June 1, 2014 to begin receiving Post-9/11 GI Bill benefits and, because her MGIB benefits were not exhausted as of that date, she was not eligible for more than 9 days of Post-9/11 GI Bill benefits (the amount of days remaining under the MGIB on her chosen effective date of June 1, 2014).  See also, August 2014 Statement of the Case (SOC) ([The Veteran] had 9 days of Chapter 30 entitlement remaining as of her election date of June 1, 2014.  Therefore, claimant has 9 days of entitlement to use under the Post-9/11 GI Bill.  Claimant has exhausted all she is entitled).  

In this case, the Veteran had 9 days of Montgomery GI Bill (MGIB) benefits left on June 1, 2014, the date which she selected as the effective date for receipt of Post-9/11 GI Bill benefits.  Because she had not exhausted her MGIB benefits prior to June 1, 2014, she was informed that she only had 9 days of full-time benefits remaining under the Post-9/11 GI Bill.  In other words, she was not granted any additional time beyond that which she had already been entitled to under the MGIB.

The Board points out that the confluence of the various regulations has resulted in potentially serious consequences for a veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits and who has little remaining MGIB entitlement.  If a veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the veteran only receives the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill. 

In essence, the law and regulations governing Chapter 30 and Chapter 33 benefits make a distinction between receiving Post-9/11 GI Bill benefits in lieu of, MGIB benefits (this requires an irrevocable election), and requesting additional education benefits of up to 12 months under the Post-9/11 GI Bill after an otherwise eligible Veteran exhausts all available benefits under the MGIB.  

Thus, the first issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520, 21.9550.  (In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made). 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i)  Identification information (including name, social security number, and address); 
(ii)  If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii)  The date the individual wants the election to be effective; and 
(iv)  An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

38 C.F.R. § 21.9520 (c)(2). 

The Veteran's application form received in November 2013 contained the above notice.  Moreover, after the Veteran initially selected an effective date for receipt of Post-9/11 GI Bill benefits, she was provided a "courtesy" notice which again explained that there was a difference between opting to receive Post-9/11 GI Bill benefits in lieu of her remaining unused MGIB benefits; and, obtaining additional education benefits under the Post-9/11 GI Bill after she exhausted all of her available benefits under the MGIB.  

The Veteran subsequently changed her effective date to June 1, 2014 based on her belief that she would have exhausted all of her MGIB benefits by that date.  Additionally, the RO was aware of her intention to exhaust all of her MGIB benefits and then subsequently receive the additional 12 months of Post-9/11 GI Bill benefits.  However, as noted in the above summary, she ended up having 9 days of MGIB benefits remaining on June 1, 2014, the date which she had irrevocably selected as an effective date for receiving Post-9/11 GI Bill benefits in lieu of MGIB benefits.  Because of her irrevocable election, this date could not be rescinded.  

Moreover, because the Veteran elected to receive Post-9/11 GI Bill benefits in lieu of MGIB benefits, she is not eligible to receive more than 36 months of education benefits.  

In a September 2014 Statement in Support of Claim, the Veteran maintains that she had been enrolled in her new college since February 14, 2014, and had she been awarded benefits as of that date, she would have exhausted her MGIB entitlement by June 1, 2014.  

However, as noted above, the Veteran's MGIB benefits were temporarily discontinued effective from January 2014 because she requested a change of institution in February 2014 and explained that she needed to drop out of the initial college because she was not able to obtain accreditation for her degree there.  Under 38 C.F.R. § 21.7131(a)(1)(ii), where, as here, the Veteran was reentering the program with a change of educational institution, and the award was not the first award of educational assistance for the program of education that the Veteran was pursuing, the commencing date of the award is the latter of:  (A) the date the educational institution certifies the course (date on the Certificate of Eligibility), or, (B) the effective date of the approval of the course or one year before the date VA receives the approval notice, which is later.  In this case, the latter date is in March, the date of certification.  Additionally, under 38 C.F.R. § 21.7140, payments for educational assistance do not commence until the educational institution has certified the student's enrollment, which in this instance, was in March 2014, and not February 2014, irrespective of her date of enrollment in the institution.  

Additionally, the Veteran maintains that the advice she received from RO personnel was misleading, and she was led to believe that when her MGIB benefits were exhausted, she would automatically begin receiving additional assistance under the Post-9/11 GI Bill.  

The Board finds, however, that the Veteran received proper notice of the law at the time she submitted her application in November 2013, and, moreover, she subsequently received an additional courtesy letter to help her better understand her options.  

However, the fact remains the Veteran made a valid irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in-lieu of Chapter 30 (MGIB) education benefits.  The Veteran's intent or lack of intent does not constitute a basis for the relief the Veteran seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.).  Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief; and, the Board is without authority to grant the benefits sought on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Veteran made an irrevocable election of Chapter 33 (Post-9/11 GI Bill) education benefits in lieu of Chapter 30 (MGIB) education benefits effective June 1, 2014.  As such, she has no legal entitlement to more than the 36 months of educational assistance which she has already received.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


